Citation Nr: 1814751	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  16-08 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to November 18, 2010 for service connection for all disabilities.


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to August 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in March 2013, which granted the Veteran service connection for mood disorder, hypothyroidism, tinnitus, non-Hodgkin's lymphoma, and bilateral hearing loss, as well as entitlement to Total Disability based on Individual Unemployability (TDIU) and basic eligibility to Dependents' Educational Assistance, effective November 18, 2010.

In February 2017, the Veteran and his wife testified at a hearing before the undersigned. A copy of the transcript of that hearing is associated with the electronic claims file.


FINDINGS OF FACT

1. On November 18, 2010, the RO received the Veteran's claim for entitlement to service connection for hypertension, renal sufficiency, tinnitus, hearing loss, and non-Hodgkin's lymphoma, secondary to Agent Orange exposure.

2. In a March 2013 rating decision, the RO granted the Veteran service connection for mood disorder with an evaluation of 70 percent; hypothyroidism with an evaluation of 10 percent; tinnitus with an evaluation of 10 percent; non-Hodgkin's lymphoma with an evaluation of 0 percent; and bilateral hearing loss with an evaluation of 0 percent, as well as entitlement to TDIU and basic eligibility to Dependents' Educational Assistance, effective November 18, 2010, the date of claim.

3. There is no earlier communication than November 18, 2010 contained in the claims file from the Veteran showing evidence of an intention to file a claim for the issues identified in his initial claim.





CONCLUSION OF LAW

The criteria for an earlier effective date than November 18, 2010, for the grant of service connection for all disabilities, are not met. 38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.159, 3.400(b)(2)(i) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Early Effective Date

Under the laws administered by VA, the effective date based on an initial claim for compensation is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later. 38 U.S.C. § 5110; 38 C.F.R. § 3.400(b)(2).

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his claim for benefits. 38 U.S.C. § 5107(a). See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). The Board shall consider all information and lay and medical evidence of record. 38 U.S.C. § 5107(b). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant. Id; 38 C.F.R.§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that an effective date earlier than November 18, 2010, for the grant of service connection for his disabilities is warranted. The Veteran essentially contends that his claim for service connection was communicated expressly, or reasonably was raised by the record of evidence, before the time that he filed his initial claim in November 2010, when he was being treated by VA oncologists for non-Hodgkin's lymphoma, as the condition is presumptively caused by Agent Orange.

In a March 2013 rating decision, the RO granted service connection for mood disorder, tinnitus, hypothyroidism, bilateral hearing loss, and non-Hodgkin's lymphoma, as well as TDIU and Dependents' Educational Assistance, effective November 18, 2010, the date of the original claim.

The Board has reviewed all of the communications in the claims file dated prior to the November 2010 claim. The Board must read a Veteran's claim and documents in a liberal manner to identify and adjudicate all reasonably raised claims. A review of the record in this case does not show that the Veteran expressly raised a claim of service connection for any of his service connected conditions, prior to the claim received on November 18, 2010. Nor does the record indicate a claim that could be reasonably construed as a service connection claim for any of the service connected conditions, prior to November 18, 2010. Although the record clearly reflects that the Veteran had been treated for non-Hodgkin's lymphoma after service, it does not contain a claim from the Veteran expressing his intent to seek service connection for the disorder until November 2010. While there may have been evidence that the Veteran's non-Hodgkin's lymphoma was caused by service prior to November 2010, this is not synonymous with filing a claim for service connection. See Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the [claimant] to seek . . . service connection. . . ."). Moreover, the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection. See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27   (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits). 

As such, prior to November 18, 2010, the record contained no evidence indicating that the Veteran had a claim of service connection for any of his conditions. The Board reasonably concludes that the Veteran's November 2010 claim was the first attempt to notify VA that he was seeking service connection for non-Hodgkin's lymphoma. See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010). In summary, the Board concludes that an earlier effective date than November 18, 2010, for a grant of service connection for any of the service connected conditions is not warranted.







ORDER

Entitlement to an effective date prior to November 18, 2010 for the grant of service connection for all disabilities is denied.



____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


